DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. Applicant argues the combination of Hitchcock, Anderson, and Considine neither teaches nor suggests the combination of limitations recited in claim 1 including “wherein the plurality of proactive damping structures includes a proactive shaft bearing structure constructed and arranged to engage a transmission shaft and the processor circuit is configured to proactively control voltage to the electromagnets to selectively adjust a rigidity of the proactive shaft bearing structure.”  Applicant respectfully submits the skilled artisan would not have understood the “high torque, low speed vehicle operation” and “higher vehicle speeds due to 1st order shaft imbalances” to have been analogous to those conditions “indicative of upcoming road surface conditions to be experienced by the vehicle” detected by LIDAR, as required by claim 1.
In response, Considine explicitly teaches of “vary(ing) the intensity of the electric field based on vehicle and driving conditions” (paragraph 34); and “to monitor vehicle operating conditions and modulate the electromagnetic field used to control the viscosity of the MR fluid contained in the MR chamber 156 of the variable stiffness bushing assembly based on the detected operating conditions” (paragraph 35); and “The senor data 27 received from sensors 26 includes, for example and without limitation, information on vehicle operation and driving conditions, such as acceleration and deceleration events” (paragraph 36; emphasis added); and finally that “the sensors 26 include, but are not limited to, an accelerometer, a speed sensor, a heading sensor, gyroscope, steering angle sensor, or other sensors that sense observable conditions of the vehicle or the environment surrounding the vehicle and may include additional sensors as appropriate” (paragraph 25).  Considine discloses using sensors to detect the surrounding environmental conditions of the vehicle and vary the rigidity of the proactive shaft bearing but does not not explicitly state road surface conditions, however Considine does state the sensors were non limiting.  Anderson teaches of using sensors to collect road data in order to modify electromagnetic actuators (abstract, paragraphs 81, 87, 90).  The question is what would result from the combined teachings of the references.  See In re Keller, 642 F.2d 413, 425 (CCPA 1981).  Here, that result would be Anderson’s sensor detection of road conditions and the sensor detection system of Considine would be added to the vehicle powertrain proactive damping system of Hitchcock et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al. (US 2005/0011710) in view of Anderson et al. (US 2017/0136842) and Considine et al. (US 2018/0112710).
With respect to claims 1, 6, 11 and 14, Hitchcock et al. discloses a vehicle powertrain proactive damping system (paragraph 3), comprising: a plurality of proactive damping structures (1) mounted on a powertrain structure of the vehicle (paragraph 7), each proactive damping structure comprising a magneto rheological elastomer (abstract, paragraph 3), an electromagnet (4, paragraphs 11, 53) associated with each proactive damping structure (1), a control unit (13) including a processor circuit, at least one sensor (15) constructed and arranged to obtain vibration data regarding the powertrain structure (paragraphs 7, 54), the at least one sensor (15) being electrically connected (fig. 4) with the control unit (13).  (Figs. 1-10, paragraphs 3-67.)   Hitchcock et al. discloses using sensors to detect external forces (paragraph 44) but does not specifically state upcoming road surface conditions.  Anderson et al. teaches of a LIDAR sensor (paragraph 120) mounted on the vehicle and electrically connected with the control unit (paragraphs 120-122), the LIDAR sensor being constructed and arranged to provide data to the control unit indicative of upcoming road surface conditions to be experienced by the vehicle, wherein, based on data from at the least one sensor and the LIDAR sensor.  (Paragraphs 81, 87, 90, 120-122, 165, 171, 183.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Anderson et al. into the invention of Hitchcock et al. in order to modify the operation of the suspension system.  (Paragraph 122.)  Hitchcock et al., as modified, discloses the processor circuit is constructed and arranged to proactively control voltage to the electromagnets (4, paragraphs 11, 53) to selectively adjust a rigidity of the associated proactive damping structure (1) so as to control vibrational effects on the powertrain structure (paragraph 11).  (Figs. 1-10, paragraphs 3-67.)  Hitchcock et al., as modified, is silent regarding the plurality of proactive damping structures includes a proactive shaft bearing structure constructed and arranged to engage a transmission shaft; wherein the proactive shaft bearing structure comprises a ball bearing mounted on an active mounting structure, the mounting structure including the MRE.  Considine et al. teaches of the plurality of proactive damping structures includes a proactive shaft bearing structure (21) constructed and arranged to engage a transmission shaft (26); the processor circuit (22) is configured to proactively control voltage to the electromagnets to proactively selectively adjust a rigidity (paragraph 35-36) of the proactive shaft bearing structure (21); wherein the proactive shaft bearing structure (21) comprises a ball bearing (151) mounted on an active mounting structure (151), the mounting structure including the MRE (156).  (Figs. 1-7, paragraphs 23-43.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Considine et al. into the invention of Hitchcock et al., as modified, in order to reduce noise, vibration, and harshness effects caused by dynamic driveline events.  (Paragraph 2.)  ).  The question is what would result from the combined teachings of the references.  See In re Keller, 642 F.2d 413, 425 (CCPA 1981).  Here, that result would be Anderson’s sensor detection of road conditions and the proactive shaft bearing system of Considine would be added to the vehicle powertrain proactive damping system of Hitchcock et al.
With respect to claims 2 and 12, Hitchcock et al., as modified, discloses the powertrain structure includes a chassis and a suspension of the vehicle (paragraph 7).  (Figs. 1-10, paragraphs 3-67.)   
With respect to claims 7-8, Hitchcock et al., as modified, discloses the plurality of proactive damping structures includes a proactive engine mount (paragraph 7) constructed and arranged to support a portion of an engine of the vehicle (paragraph 7); wherein the proactive engine mount comprises of an elastomer shock absorber member with the MRE disposed inside a chamber (paragraphs 58-62) thereof.  (Figs. 1-10, paragraphs 3-67.)   
With respect to claims 9 and 13, Hitchcock et al., as modified, discloses the plurality of proactive damping structures includes a proactive engine mount (paragraph 7) constructed and arranged to support a portion of an engine of the vehicle (paragraph 7) but is silent regarding the plurality of proactive damping structures includes a proactive shaft bearing structure.  Considine et al. teaches of the plurality of proactive damping structures includes a proactive shaft bearing structure (21) constructed and arranged to engage a transmission shaft (26).  (Figs. 1-7, paragraphs 23-43.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Considine et al. into the invention of Hitchcock et al., as modified, in order to reduce noise, vibration, and harshness effects caused by dynamic driveline events.  (Paragraph 2.)  Hitchcock et al., as modified, is silent regarding the plurality of proactive damping structures includes a proactive clamp structure constructed and arranged to provide active damping control in two axes and to clamp on a portion of the suspension to be vibration controlled.  Ito et al. teaches of the plurality of proactive damping structures includes a proactive clamp structure (1) constructed and arranged to provide active damping control in two axes and to clamp on a portion of the suspension (2) to be vibration controlled.  (Figs. 1-6, paragraphs 24-68.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ito et al. into the invention of Hitchcock et al., as modified, in order to provide an elastic bushing assembly that can vary the stiffness thereof depending on both the operating condition and the direction of the loading applied thereto.  (Paragraph 5.)  
With respect to claims 10 and 15, Hitchcock et al., as modified, discloses the at least one sensor is an accelerometer (paragraph 44).  (Figs. 1-10, paragraphs 3-67.)   
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al., Anderson et al. and Considine et al., as applied to claims 1-2 above, and further in view of Ito et al. (US 2020/0263751).
With respect to claim 3, Hitchcock et al., as modified, is silent regarding the plurality of proactive damping structures includes a proactive clamp structure constructed and arranged to provide active damping control in two axes and to clamp on a portion of the suspension to be vibration controlled.  Ito et al. teaches of the plurality of proactive damping structures includes a proactive clamp structure (1) constructed and arranged to provide active damping control in two axes and to clamp on a portion of the suspension (2) to be vibration controlled.  (Figs. 1-6, paragraphs 24-68.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ito et al. into the invention of Hitchcock et al., as modified, in order to provide an elastic bushing assembly that can vary the stiffness thereof depending on both the operating condition and the direction of the loading applied thereto.  (Paragraph 5.)  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al., Anderson et al., Considine et al. and Ito et al., as applied to claims 1-3 above, and further in view of Badolato et al. (EP 1 284 373 A1).
With respect to claim 4, Hitchcock et al., as modified, is silent regarding the proactive clamp structure includes a first body and a second body joined together via fasteners so as to clamp on elastomer mountings and the portion of the suspension there-between, the MRE is provided in a recess defined in a face of one of the bodies.  Badolato et al. teaches of the proactive clamp structure (fig. 1) includes a first body (24) and a second body (20) joined together via fasteners (36, 38, 56) so as to clamp on elastomer mountings and the portion of the suspension there-between, the MRE (50) is provided in a recess (fig. 2) defined in a face of one of the bodies (22).  (Figs. 1-2, paragraphs 1-13.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Badolato et al. into the invention of Hitchcock et al., as modified, in order to minimize vibrations.  (Paragraphs 2, 8.)  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock et al., Considine et al. and Anderson et al., as applied to claims 11-12 above, and further in view of Cella et al. (US 2019/0025813).
With respect to claim 16, Hitchcock et al., as modified, is silent regarding establishing a historical record of vibration events on the powertrain structure, providing known vibration profiles from actual driving tests, and based on the historical data and vibration profiles, predicting structural damage to the powertrain structure.  Cella et al. teaches of establishing a historical record of vibration events on the powertrain structure (paragraphs 20, 38, 50, 155-156, 159, 174, 193), providing known vibration profiles from actual driving tests (paragraphs 20, 161, 168, 213-124, 217-218), and based on the historical data and vibration profiles, predicting structural damage to the powertrain structure (fig. 72, paragraphs 107, 138, 219, 256, 261, 349, 415).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Cella et al. into the invention of Hitchcock et al., as modified, in order to provide analysis response circuit structured to adjust a parameter of the vehicle in response to the state value.  (Paragraph 13.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614